Citation Nr: 0115515	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  94-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and, if so, whether all of the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1970.  He is also shown to have had foreign service 
in Vietnam from February 1968 to February 1969.

The Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA), Regional Office (RO) previously denied service 
connection for an acquired psychiatric disorder to include 
PTSD, by rating decision issued in May 1990.  The veteran was 
informed of the denial and of his appellate rights by letter 
from the RO dated in June 1990.  He did not initiate a timely 
appeal.

This case initially came to the Board of Veterans' Appeal 
(Board) on appeal from a February 1993 rating decision of the 
RO, which denied service connection for an acquired 
psychiatric disorder, to include PTSD.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in April 1993.  In June 1993, the veteran presented 
testimony at a hearing before the local Hearing Officer at 
the RO.  Later that month, the HO confirmed and continued the 
denial of the benefit sought.  The veteran was issued a 
supplemental statement of the case (SSOC) in July 1993.  The 
RO received the veteran's substantive appeal in September 
1993.  The denial was also confirmed and continued by rating 
decisions and SSOC's issued in January 1994, June 1995, and 
December 1995; as well as by SSOC's dated in February, March, 
April, and July 1996.  In December 1996, the Board remanded 
this case to the RO for additional development.  Following 
attempted compliance, the RO once again, in February 1998, 
while finding that the evidence submitted was new and 
material, in reopening its May 1990 denial of service 
connection for PTSD, continued to deny the benefit sought.  

Subsequently, in November 1998, the Board again remanded this 
case to the RO so that additional development of the evidence 
could be accomplished.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in May 
1990.  The veteran was notified of that determination in June 
1990, and did not appeal the decision.

2.  The evidence received since the May 1990 RO decision is 
neither cumulative nor redundant, and it bears directly and 
substantially upon the issue of entitlement to service 
connection for PTSD and, when considered alone or together 
with all of the evidence, both old and new, has a significant 
effect upon the facts previously considered.

3.  The veteran served on active duty in the Republic of 
Vietnam from February 1968 to February 1969.  His 
commendations include the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  His military 
occupational specialty (MOS) was Ammunition Storage 
Specialist.

4.  The veteran has a current, clear medical diagnosis of 
PTSD.

5.  The veteran experienced inservice stressors which are 
substantially corroborated by credible supporting evidence 
showing that he was either subject to or vulnerable to enemy 
rocket fire and mortar fire.  

6.  The veteran's diagnosed PTSD is shown to have been based 
on verified inservice stressors.

CONCLUSIONS OF LAW

1.  The May 1990 RO decision denying the claim for 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  The evidence received since the May 1990 RO decision, as 
to the petition to reopen the claim for entitlement to 
service connection for PTSD, is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  PTSD was incurred as a result of active duty service.  38 
U.S.C.A. §§ 1110, 1154 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  VCAA § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. 
§ 5103A).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
The VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The VCAA, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. 
§ 5103A). 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the various 
rating decisions of record, as well as the SSOC's dated in 
February 1998 and February 2001, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of this particular issue on appeal has 
been obtained.  The RO has obtained the veteran's service 
medical records, service personnel records, and his post-
service treatment records.  Reasonable efforts were taken to 
obtain all relevant evidence identified by the veteran, and 
all evidence so obtained was considered.  The veteran has 
been afforded a recent disability evaluation examination in 
December 2000.  With regard to the adequacy of the 
examination, the Board notes that the examination reports 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted 
physical examination, and offered appropriate assessments and 
diagnoses.  The Board is unaware of any additional relevant 
and available evidence.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, a remand to have the RO 
apply the new law would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The 
Board concludes there is no prejudice to the veteran in 
proceeding with this appeal and the Board will consider this 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a) (2000).  If new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein, because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

The RO determined that service connection was not established 
for PTSD in a May 1990 rating decision.  The rating decision 
indicated that the service medical and personnel records did 
not show that a chronic acquired psychiatric disorder was 
manifested.  It was also noted that while a June 1969 
treatment record reported complaints made by the veteran 
concerning his experiencing an extreme nervous condition, the 
separation examination report showed that the veteran was 
normal from a psychiatric standpoint.  It was also noted that 
review of the medical record on file at the time of the 
decision did not, in essence, contain a diagnosis of PTSD.  
The veteran was notified of this decision in June 1990, and 
is not shown to have appealed the decision within the 
requisite period of time.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the May 1990 RO decision.

The evidence of record at the time that the RO considered 
this issue in May 1990, shown to consist of the veteran's 
service medical records, personnel records, and VA medical 
records, will be briefly summarized.

The veteran's service medical records include a Report of 
Medical Examination dated in September 1967, the time of the 
veteran's service enlistment.  Review of this report shows 
that clinical evaluation of the veteran's psychiatric state 
was described as normal.  A Report of Medical History 
completed by the veteran at the time of his service 
enlistment examination shows that he denied ever having had 
nervous trouble of any sort.  A June 1969 clinical record 
from Womack Army General Hospital, located at Fort Bragg, 
North Carolina, shows that the veteran complained of an 
extreme nervous condition; Librium was prescribed.  Review of 
a Report of Medical Examination dated in January 1970, the 
time of the veteran's service discharge, shows that his 
psychiatric state was clinically described as normal.  
However, the Board observes that a Report of Medical History, 
completed by the veteran in the course of his discharge 
examination, shows that he noted having had "nervous trouble 
or any sort" as well as "depression or excessive worry."  

Personnel records of record in May 1990 show that the veteran 
was in Vietnam from February 1968 to February 1969.  His 
commendations include the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  His military 
occupational specialty (MOS) was Ammunition Storage 
Specialist.  A record of assignments shows that the veteran 
was en route to the Republic of Vietnam in February 1968 and 
that his principal duty was that of a light vehicle driver in 
March 1968 at HHC 1st Calvary Division.  He is noted to have 
been transferred to the 611th Ord. Co. USARPAC in Vietnam in 
March 1969 at which time he served as an Ammunition Storage 
Helper.  He is shown to have left Vietnam in February 1969, 
arriving at Fort Bragg, North Carolina in March 1969.

A letter dated in February 1990 and supplied VA from a Vet 
Center in Charlotte, North Carolina, shows that the veteran 
had been in contact with the center 25 times between August 
1985 and November 1989.  The letter also noted that the 
veteran reported serving in Vietnam with the 1st Air Calvary 
Division, and that he claimed to had provided security while 
in Vietnam and that his combat exposure was minimal.  The 
veteran's primary, and current, diagnosis, was noted to be 
chronic alcoholism.  

A VA hospital discharge summary, noting that the veteran had 
been admitted from August to October 1989, shows diagnoses of 
alcohol abuse and dependence and history of chronic PTSD.

Evidence submitted since the RO's May 1990 RO decision 
includes, in pertinent part, private and VA medical records, 
statements from the veteran, and a response from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to an evidentiary development letter from VA.  

Private medical records received by VA in May 1992 are shown 
to include a hospital admission termination summary showing 
that the veteran was admitted to the Mecklenburg Mental 
Health Center in April 1988 and discharged in June 1988.  A 
diagnosis of PTSD was included.  

As indicated as part of a VA Form 21-4138, Statement in 
Support of Claim, dated in October 1992, the veteran noted 
that he arrived in Vietnam in February 1968 and was assigned 
to the Security Platoon, Hq. Co. 1st Calvary Division (Green 
Line Patrol) at Camp Evans.  He indicated that in May or June 
1968 the ammunition depot was destroyed.  He added that three 
of his close friends were killed, with between 25 to 30 
Americans killed as well.  He stated that he could not 
remember the names of his friends.  The veteran further 
mentioned that he was assigned to body detail during the Tet 
Offensive, helping place bodies into bags and loading them 
onto trucks.  He additionally noted that following the 1968 
explosion at Camp Evans he was returned to the United States 
because of a mental condition.  

A VA hospital discharge summary dated in November 1992 
includes a diagnosis of history of chronic PTSD in relapse.  
The veteran complained during his hospital stay of complaints 
of feeling stressful due to nightmares and flashbacks, 
together with severe anxiety and panic attacks.

A VA psychological testing examination report dated in 
January 1993 contains a diagnosis of features of PTSD.  It 
was noted hat the veteran's claims folder was not available 
for review.  

A VA Medical certificate dated in February 1993 shows a 
diagnosis of PTSD with suicidal ideation.

A VA hospital discharge summary dated in April 1994 is shown 
to include a diagnosis of PTSD by history.  

A letter dated in September 1995 and submitted from a private 
physician, J. S. Noell, M.D., indicates that the physician 
had treated the veteran for the past five years for various 
nervous disorders.  It was added that the veteran suffered 
from flashbacks and nightmares, and that he was taking a 
prescribed medication, Zoloft.  The physician noted that the 
veteran had PTSD.  

A VA psychological testing examination report dated in 
October 1995 is shown to include diagnoses of alcohol 
dependence, in partial remission, and personality disorder, 
not otherwise specified (histrionic and dependent features).  
PTSD was not diagnosed.  It was noted hat the veteran's 
claims folder was available for review.  

Another letter of record shown to have been submitted from 
Dr. Noell, dated in January 1996, in which the physician 
opined that the veteran had severe PTSD due to his service in 
Vietnam.  

The veteran supplied VA in February 1997 with a form entitled 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)."  The veteran 
indicated that he was in the Army and while stationed at Camp 
Evans in June/July 1968 an ammunition dump exploded as a 
result of a rocket attack.  He also mentioned that he was 
detailed to body bad duty while at Camp Evans.  The veteran 
added that the geographic location where his claimed 
stressors took place was Hue and Quang Tri.  He added that 
his cousin, Eddie Caldwell, was killed in 1969, but that he 
did not know what battalion he was assigned at the time of 
his death.  

In response to a request on the behalf of the veteran by the 
RO, the USASCRUR supplied a letter, dated in October 1997, 
together with other documents, to VA.  Review of the letter 
shows that USASCRUR indicated that, after extensive research 
of available U.S. Army combat unit records for the veteran's 
assigned units and their headquarters, they were unable to 
verify the veteran's listed stressor.  However, the letter is 
noted to show that USASCRUR supplied extracts of Operational 
Reports - Lessons Learned from the 1st Calvary Division and 
the 191st Ordinance Battalion, the highest headquarters of 
the veteran's assigned units for the period of February 1 
through October 31, 1968.  It was noted that this evidence 
documented the veteran's unit locations, missions, 
operations, significant activities, and enemy attacks against 
Camp Evans.  Other records were noted to document enemy 
attacks against An Khe, the documented base location of the 
veteran's unit, the 1st Calvary Division.  In addition, it 
was noted that the casualty files did not list an Eddie 
Caldwell as either wounded or killed in action.  The supplied 
records showed that Camp Evans received approximately six 
rounds of 122 millimeter rocket fire in May 1968, resulting 
in one United States solider being killed.  

A private medical disability evaluation report dated in 
August 1996, from Charlotte Psychiatric Associates, shows 
that the veteran had been referred from North Carolina 
Disability Determination Services.  PTSD was diagnosed by a 
licensed psychologist, and the symptomatology therefrom was 
noted to be salient.  

Of record is also shown to be a VA PTSD examination report 
dated in December 1997.  Anxiety disorder with depressive 
features, not otherwise specified was diagnosed.  PTSD was 
not diagnosed.  A Global Assessment of Functioning (GAF) 
scale score of 48 was provided.  The report shows that a 
second physician is noted to be have evaluated the veteran 
the day before, and concurred with the results of the 
examination.  

Review of the report of psychological evaluation/PTSD 
Assessment, dated the day prior to the above-mentioned 
December 1997 VA PTSD examination report, shows that the 
procedures utilized included several psychological tests.  
The examiner summarized by indicating that the testing 
findings were equivocal regarding the presence or absence of 
PTSD.  Instead, the examiner provided diagnoses of anxiety 
disorder and depressive disorder, adding that, given the 
veteran's personality features and possible organic 
impairment, the symptoms described by the veteran did not 
appear sufficient to warrant a diagnosis of PTSD.

Of record is also shown to be discharge summaries, dated in 
March and April 1999, from the Behavioral Health Center 
located in Charlotte, North Carolina; both are noted to 
contain diagnoses of PTSD.  

Finally, and of particular relevance to the veteran's current 
claim, is a VA PTSD examination report dated in December 
2000.  The veteran's claims folder is shown to have been 
reviewed by two clinical psychologists, who are both noted to 
have examined the veteran.  The veteran is shown to have been 
afforded several different psychological tests, including the 
Minnesota Multiphasic Personality Inventory-II (MMPI-II), 
Mississippi Scale for PTSD, and the Combat Exposure Scale.  
The report noted that the veteran participated in the Vietnam 
War from February 1968 to February 1969, and returned to Fort 
Bragg to complete his military service until he was 
discharges in 1970.  The veteran informed one examiner that 
while his MOS was that of a light truck driver, upon his 
arrival in Vietnam he was given brief training on the use of 
combat weapons and was thereafter placed in a combat position 
serving with the 1st Calvary for six months.  His duties were 
noted to include infantry and body bag duty.  He also 
informed the examiner that after six months a Major did not 
think that he should be there due to his "nerves," and 
transferred him to Cameron Bay, which, according to the 
examiner, was verified by the veteran's military records.  
The veteran indicated in the course of the examination that 
while at Fort Evans an ammunition dump was exploded in the 
course of an enemy rocket attack.  The report further noted 
that the veteran had a long history of substance abuse and 
mental health treatment since his return from Vietnam.  

The veteran was noted to complain of nightmares of being in a 
bunker during a rocket attack and of unloading body bags from 
helicopters.  He added that he had, among other symptoms, 
frequent intrusive and distressing recollections of his 
experiences, intense psychological and physiological 
reactivity on exposure, hypervigilance, and exaggerated 
startle response.

One of the examiners noted that the veteran's mood was 
observed to be frustrated at times and depressed, and that 
his affect was generally congruent with mood, and generally 
stable and consistent with speech content.  It was added that 
during the veteran's second interview with the second 
psychologist the veteran became flushed when speaking of 
trauma and tearful at times.  He denied any suicidal or 
homicidal ideation.  

Tests results were reported to show responses to psychometric 
testing (MMPI-II) to be valid, reflecting a "classic" PTSD 
profile with an additional feature indicative of 
preoccupation with health status.  This was noted by the VA 
physician not to be surprising in light of the veteran's 
cancer diagnosis and jaw reconstruction.  The veteran's 
emotional coping resource were noted to be quite depleted.  
It was additionally reported that test scores from 
specialized PTSD subscales were found to be highly consistent 
with scores obtained from veteran's with combat-related PTSD.  
Also, no evidence of malingering was documented.  The 
veteran's score of 129 on the Mississippi Scale was noted to 
be at the cutoff of PTSD.  In short, it was noted by the 
examiner that the test results were highly consistent with 
the diagnosis of combat-related PTSD.

The report indicated that salient military stressors included 
participating in body bag duty and being near an ammo dump 
explosion at Fort Evans.  His PTSD symptoms were noted to 
greatly affect his social and vocational adjustment.

The two examiners reported that though they had been 
instructed that no war-time stressors had been substantiated 
by VA, a complete review of the veteran's claims folder 
indicated various pieces of evidence, which were cited by the 
examiners, in support of the veteran's claim of war-related 
stressors.  PTSD, chronic, severe, was diagnosed,.  A GAF 
score of 45 was provided.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for PTSD.  "New" evidence has been submitted, specifically, 
the above discussed medical evidence showing many diagnoses 
of PTSD subsequent to May 1990, and of most significance, the 
December 2000 VA PTSD examination report which essentially 
provides a nexus between the veteran's currently diagnosed 
PTSD and his period of service.  Accordingly, the Board finds 
that new and material evidence has been received with regard 
to the veteran's claim for service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for PTSD.  
Specifically, the veteran has brought forth competent 
evidence of a nexus between the current PTSD and service.  
Service connection had previously been denied because there 
was no diagnosis nor nexus.  That evidentiary defect has been 
cured, and, therefore, the claim is reopened.  

The Board finds that the same evidence that reopens the 
veteran's claim also establishes a basis to grant service 
connection for PTSD.

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for a 
chronic disease, i.e. psychoses, which becomes manifest to a 
compensable degree within one year after a veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Additionally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In this case, the veteran is clearly shown to have been 
diagnosed on several occasions, by both private and VA 
medical professionals, as having PTSD.  Additionally, the 
Board points out that a review of the enclosed Operational 
Reports - Lessons Learned shows that, Camp (or Fort) Evans 
came under enemy rocket attack during the time the veteran is 
shown to have been stationed at that location.  

To summarize, the veteran's primary stressors are exposure to 
enemy mortar and rocket attacks as well as his participation 
in body bag duty.  The veteran also has asserted that his 
cousin, Eddie Caldwell, died while in Vietnam.  To this, the 
Board notes, parenthetically, that a document dated in 
February 2001, associated with the veteran's claims folder, 
indicates that an "Edward Clark Caldwell III" died in 
February 1970 while serving in the Navy in South Vietnam.  
However, the record is not shown to have provided any 
evidence to confirm that this named casualty is in fact the 
veteran's cousin.  The veteran's DD 214 corroborates that he 
was in Vietnam from February 1968 to February 1969.  While 
USASCRUR was unable to specifically verify the veteran's 
claimed stressors, as noted above, it did find that the 
evidence documented the veteran's unit locations, missions, 
operations, significant activities, and enemy attacks against 
Camp Evans.  Additionally, other records were noted to 
document enemy attacks against An Khe, the documented base 
location of the veteran's unit, the 1st Calvary Division.  

Thus, there is credible service evidence which tends to 
support the veteran's stressors that he came under enemy 
attack.  In light of the above evidence, the Board finds that 
a case could be made that the evidence is in equipoise as to 
whether the stressors in question occurred.  Moreover, it is 
felt that to further delay reaching a final decision in this 
case in order to try to obtain additional evidence, such as 
further records from the veteran's unit, would not be in the 
best interests of the veteran.  Therefore, given that the 
evidence confirms that the veteran was based at a camp in 
Vietnam which was subjected to rocket and mortar attacks, the 
Board resolves doubt in the veteran's favor and finds that 
stressors claimed by the veteran have been verified.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

In conclusion, the veteran has presented a clear diagnosis of 
PTSD, a verified stressor during service, and a medically 
acknowledged connection between his verified stressor and his 
PTSD diagnosis; therefore, as he has satisfied all the 
requirements for a claim of entitlement to service connection 
for PTSD, his claim is granted.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

